Citation Nr: 1333770	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a left index finger fracture (left index finger disability).

2.  Entitlement to a rating in excess of 20 percent for residuals of a right ankle injury (right ankle disability).

3.  Entitlement to increases in the ratings assigned for a right knee disability (currently 30 percent prior to July 27, 2007, and 40 percent from that date).

4.  Entitlement to an effective date earlier than April 14, 2009, for the grant of a TDIU rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1975 to December 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2011 rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), that respectively continued a 0 percent rating for a left index finger disability, continued a 20 percent rating for a right ankle disability, increased the rating for right knee disability to 40 percent, effective July 27, 2007, and granted a TDIU rating, effective April 14, 2009.

The matters of the ratings for a right knee disability and an earlier effective date for a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  At no time during the pendency of his claim is the Veteran's left index finger disability shown to have been manifested by limitation of motion, ankylosis, or other dysfunction of the finger.

2.  At no time during the pendency of his claim is the Veteran's right ankle disability shown to have been manifested by more than marked limitation of motion; ankylosis is not shown.



CONCLUSIONS OF LAW

1.  A compensable rating for a left index finger disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5225 (2013).

2.  A rating in excess of 20 percent for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Code 5271 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  September 2006, January 2008, April 2009 and August 2009 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in February 2007 and February 2008.  The Board notes that the VA examination reports with respect to the ankle and the finger contain sufficient specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the ratings for the right ankle and the left index finger disabilities, and that no further development of the evidentiary record with respect to these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background, Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  If there are distinct periods when varying levels of disability are shown, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Left index finger

The Veteran contends that he can't get his left hand wet, or if he does get it wet, he must immediately dry it and apply lotion because if not, there is "cracking in the joint and bleeding."  See September 2008 statement.

On February 2008 VA examination, it was noted that the Veteran sustained an injury in service after his left hand came in contact with cold metal and froze to it.  He sustained frostbite injuries to his hand and fingers, and specifically, his index finger fractured when it was reduced.  The Veteran reported no pain or difficulty using his hands unless they are exposed to cold and water.  He stated that if his hand becomes wet, he must dry it immediately and place a cream on it, otherwise the palmar aspect of his hand and fingers will become red, scaly, and sore.  He reported that this happens every three weeks or so and during these flare-ups, he has difficulty performing actions that require manual dexterity of his hand.  The Veteran also reported that the tips of the fingers on his left hand bleed easily and that those fingers are less sensitive to the cold compared to his right hand fingers.

On physical examination, the palmar aspect of the left hand was dry and scaly, with scaliness most pronounced in the flexural folds.  Grip strength and finger strength were 5/5 bilaterally.  There was fluid repetitive abduction and adduction of the fingers and there was opposition to all fingers bilaterally.  The examiner noted that all fingers of both hands were able to reach the proximal as well as distal palmar creases.  Flexion of the left metacarpophalangeal joint was to 75 degrees; proximal interphalangeal joint to 90 degrees; and the distal interphalangeal joint to 45 degrees.  X-rays of the left index finger were normal.  The diagnosis was history of fracture to the left index finger metacarpophalangeal joint.  The examiner noted that range of motion at this left index finger joint is equal to that of the right index finger metacarpophalangeal joint.  It was noted that there are "minimal residuals of left index finger metacarpophalangeal joint fracture."

The Veteran's left index finger disability is currently rated 0 percent under Code 5225, which provides for a 10 percent evaluation for ankylosis of the index finger of either hand, at either a favorable or unfavorable angle.  38 C.F.R. § 4.71a, Code 5225.  In every instance where the rating schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent rating shall be assigned when the criteria for a compensable rating are not met.  38 C.F.R. § 4.31.

Limitation of motion of the index finger is rated under Code 5229, which provides that for limitation of motion of the index or long finger, when there is a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or if extension is limited by more than 30 degrees, a 10 percent rating is warranted.  A gap of less than one inch or limitation of extension to less than 30 degrees is rated 0 percent disabling.          38 C.F.R. § 4.71a, Code 5229.  Here, the evidence does not show limitation of motion of the left index finger so as to warrant a 10 percent rating.  Notably, on VA examination, range of motion of the left index finger joint was equal to that of the right index finger joint.  Additionally, the left index finger is not ankylosed, so as to warrant a 10 percent rating under Code 5225.
The evidence also does not show X-ray evidence of arthritis or that motion of the finger is painful.  Significantly, on VA examination, X-rays of the left index finger were interpreted as normal.  Therefore, a compensable rating under Code 5003 is also not warranted.  

The Board has considered whether this matter requires referral for consideration of an extraschedular rating.  The record does not show any symptoms and impairment associated with left index finger disability not encompassed by the schedular criteria.  The Veteran reports he suffers no pain or difficulty using his hands unless he is exposed to cold, wet weather.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the Board finds that a compensable rating for a left index finger disability is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; as the preponderance of the evidence is against the Veteran's claim, the reasonable doubt provisions do not apply.  See 38 U.S.C.A. § 5107.

Right ankle

On February 2007 VA examination, it was noted that the Veteran fell off the side of a tank in service and sustained a right ankle injury.  He reported right ankle pain, which is sharp (9/10) and intermittent.  He stated that he has weakness, stiffness, swelling, heat, redness, instability, occasional locking, fatigability, and lack of endurance.  He stated that he manages pain with Aleve, but has flare-ups in his ankle once a week.  On physical examination, the Veteran complained of pain with palpation on the posterior, lateral, and medial sides of the ankle.  There was no erythema, edema, or effusion, and no instability.  Active dorsiflexion was to 2 degrees and passive dorsiflexion was to 15 degrees with pain at 15 degrees.  There was no pain with active flexion.  Active plantar flexion was to 2 degrees and passive plantar flexion was to 20 degrees.  The Veteran was unable to do inversion and eversion.  With repeat range of motion, the Veteran complained of pain.  There was no fatigue, weakness, incoordination or lack of endurance.  It was stated that while there is very limited range of motion, there is no further loss of motion due to pain, pain on repeated use, fatigue, weakness, incoordination, or lack of endurance.  An X-ray of the right ankle showed evidence of notable flattening of the plantar arch on the lateral view; however, normal ankle features were noted.  The diagnosis was right ankle strain.

On February 2008 VA examination, the Veteran complained of pain in the right ankle that is achy and episodic.  He rated the pain as 8/10 in severity and located over the medial malleolus.  He described the discomfort as a feeling of not having an arch in his foot.  He complained of weakness, stiffness, swelling, increased warmth, increased fatigability and lack of endurance.  He did not report giving way or redness.  

The examiner noted that the Veteran was experiencing ankle pain during his examination.  Range of motion studies showed 10 degrees of dorsiflexion and 20 degrees of plantar flexion; after five repetitions, 10 degrees of dorsiflexion and 16 degrees of plantar flexion.  See July 2008 addendum.  A diagnosis of osteoarthritis of the right ankle was noted.  The examiner stated that "there was little difference in range of motion after five repetitions of ankle dorsiflexion and plantar flexion, [however] ankle range of motion is still quite restricted."  

October and December 2008 VA treatment records show the Veteran was seen complaining of right ankle problems; he reported pain with prolonged standing.

The Veteran's right ankle disability is currently rated 20 percent under Code 5271, for marked limitation of motion; 20 percent is the maximum rating under Code 5271.  A schedular rating in excess of 20 percent is only available where ankylosis is shown.  38 C.F.R. § 4.17a, Code 5270.

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Veteran's right ankle disability is not shown to be manifested by impairment greater than marked limitation of motion.  On February 2008 VA examination reports, it was noted that he experienced restricted range of motion; however, this is contemplated by the 20 percent rating for marked limitation of motion.  

As the 20 percent rating assigned is the maximum schedular rating provided for limitation of motion, the Board must consider whether a higher rating is available under any other code pertaining to the ankle.  As noted above, the rating schedule provides for a higher rating for ankle disability where there is ankylosis of the ankle.  Code 5270.  However, here, there is no evidence of ankylosis (even with consideration of DeLuca factors, such as pain, flare-ups, or repetitive use), and the Veteran does not allege otherwise.  On February 2007 VA examination, there was no fatigue, weakness, incoordination or lack of endurance.  Further, there was no additional loss of motion due to such factors, or to pain.  On February 2008 VA examination, the examiner specifically stated that there was "little difference in range of motion after five repetitions..."

Consequently, the preponderance of the evidence is against a schedular rating finding in excess of 20 percent for the right ankle disability.

The Board has considered whether this matter warrants referral for extraschedular consideration.  The Veteran has complained of such things as weakness, stiffness, swelling, and instability.  The evidence of record shows that such complaints are associated with his marked limitation of motion.  The evidence does not show any other impairment beyond that which is associated with his limitation of motion and for which he is already being compensated.  Accordingly referral for extraschedular consideration is not indicated.  See Thun, 22 Vet. App at 111.

A May 2011 rating decision awarded the Veteran a TDIU rating, effective April 14, 2009.  The matter of the effective date for the TDIU rating is addressed in the remand below.





ORDER

A compensable rating for a left index finger disability is denied.

A rating in excess of 20 percent for a right ankle disability is denied.


REMAND

Additional development is required for proper adjudication of the ratings for a right knee disability and the effective date for a TDIU rating.  See 38 C.F.R. § 3.159.

Regarding the right knee disability, the Veteran contends that his right knee "gives way a lot more than it use[d] too [sic]."  He further stated that he can't stand or walk very long on his right leg.  See September 2008 statement.

While a new examination is not required simply because of the amount of time that has passed since the last examination, it is well-established that a new examination is appropriate when there is an allegation of an increase in severity of a disability since the last examination.  See VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Here, more than five years have passed since the last VA examination.  The Veteran is competent to observe that his symptoms and their disabling effects have increased in severity in the interim.  Under these circumstances, a contemporaneous VA examination is indicated.

Regarding the effective date for the award of a TDIU rating, the Board notes that the effective date of an award based on a claim for increase is the date of the claim or the date on which entitlement arose, whichever is later.  In this case, the Veteran has been awarded a TDIU rating from April 14, 2009, which is the date on which entitlement arose (i.e., he was shown to be unemployable due to service-connected disability).  The Veteran's representative has raised a theory of entitlement for an earlier effective date for a TDIU rating claiming that the Veteran's TDIU award should stem from the Veteran's claim for increase for his right knee, which was received in July 2007.  Hence, as the matters are inextricably intertwined, consideration of the claim for an earlier effective date for a TDIU rating must be deferred pending resolution of the remaining increased rating claim.

Finally, a review of the claims file found that the most recent VA treatment records in evidence are from March 2011.  Records of any VA treatment the Veteran may have received for his right knee disability since are constructively of record, may be pertinent, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of the complete updated (since March 2011) clinical records of any VA treatment the Veteran has received for his right knee disability.
 
2.  After the above development is completed, the RO should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected right knee disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examination must include range of motion studies, with notation of any further limitations due to such factors as pain, use, fatigue, weakness, etc.  

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the impact of the Veteran's service-connected knee disability on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should offer comment as to the types of employment that would be precluded by such disability and also the types of employment, if any, which would remain feasible despite the right knee disability.

The examiner's opinion regarding the impact of the Veteran's service-connected right knee disability on employability must be accompanied by explanation of rationale.

3.  The RO should then review the record and readjudicate the remaining claims (the effective date for a TDIU rating in light of the determination made regarding the increased rating claim).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


